Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78 Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20070603691-94 Filing Date and Time 08/31/2007 4:20 PM Entity Number E0616822007-2 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1.Name of Corporation Universal Holdings, Inc. 2.ResidentAgent Name and Street Address: (must be a Nevada address where process may be served) CSC Services of Nevada, Inc. Name 502 East John Street Carson City Nevada 89706 (MANDATORY) Physical Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3.Shares: (Number of shares corporation is authorized to issue Number of shares With par value:100,000,000 Common 10,000,000 Preferred Par value Per share: $.0001 Number of shares Without par value: 4.Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.Lanny M. Roof Name P.O. Box 8851 Rocky Mount NC 27804 Street Address City State Zip Code 2.Judith B. Lee P.O. Box 8851 Rocky Mount NC 27804 Street Address City State Zip Code 3. Name Street Address City State Zip Code 4.Purpose: (optional –see Instructions The purpose of this corporation shall be: 5.Name, Address And Signature of Incorporator: (attach additional pages if more than 1 incorporator Corporation Service Company Corporation Service Company Name X By:/s/Elizabeth R. Konieczny, Asst. Sec. Signature:Elizabeth R. Konieczny Title:Assistant Secretary 830 Baer Tavern Road, Suite 305 West Trenton NJ 08628 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. CSC Services of Nevada, Inc. X By:/s/Elizabeth R. Konieczny, Asst. Sec. 8/31/07 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees.
